Title: La Luzerne to Robert Livingston, 29 November 1782
From: La Luzerne, César Henri, Comte de
To: Livingston, Robert R.


        
          Monsieur
          A Philadelphie le 29. Novembre 1782.
        
        J’ai reçu la lettre par laquelle Vous m’apprenés le renouvellement de la Commission de M. Jepherson et la resolution du Congrès dont elle etoit accompagnée; c’est avec peine que j’avois vû ce Ministre decliner de prendre part à la négotiation pour la paix et j’apprends avec un grand plaisir qu’il se dispose à joindre les autres Ministres que le Congrés en a chargés. L’habileté de M. Jepherson et les services importans qu’il a rendus aux Etats unis sont bien connus en Europe et Vous pouvés être persuadé, Monsieur, que tous ceux qui s’interessent à la prosperité et aux avantages de ce pays ci, applaudiront au choix du Congrès.
        J’ai l’honneur d’être avec le plus sincere et inviolable attachement Monsieur Votre très humble et très obéissant serviteur,
        
          Le chr de la Luzerne
        
      